Citation Nr: 1205578	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides.

2.  Entitlement to service connection for a lung disorder to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for service connection for type II diabetes mellitus and a lung disorder.  The Veteran disagreed and perfected an appeal.  In November 2008, the Veteran and his representative presented testimony in support of his claim at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the Veteran's VA claims folder.

In December 2008 and March 2010 decisions, the Board remanded the claims for further development.  

The issue of entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent medical and other evidence of record supports a conclusion that the Veteran's current diagnosed lung disorder, chronic obstructive pulmonary disease (COPD), was not incurred during service.



CONCLUSION OF LAW

A lung disorder to include COPD was not incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to broken barracks tiles he believes were made of asbestos during active duty service at either or both Fort Polk, Louisiana, and Fort Leonard Wood, Missouri, and he seeks service connection for his lung disorder.  See hearing transcript at pages 8-10.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted in the Introduction, the Board has twice remanded the Veteran's claims for evidentiary development.  In the December 2008 remand, the Board required VA to obtain all VA medical treatment records from January 2008 onward, and to request records from the Social Security Administration (SSA) regarding the Veteran's SSA claim for disability.  A review of the record reveals that the VA treatment records were obtained and associated with the Veteran's VA claims folder and also shows that the SSA provided documents pertaining to the Veteran's claim for SSA benefits.  

The March 2010 remand required VA to comply with VA manuals regarding how to verify a veteran's claim for exposure to herbicides; to request that the Veteran provide details regarding his exposure to asbestos during active duty service; and, to provide medical examinations for the Veteran's claimed diabetes and lung disorders which would include opinions regarding the likely etiology of those conditions.  A review of the record shows that VA took the steps recommended by M21-1MR, Part IV, Subpart ii, Chapter 2, section C.10.m in attempting to find information that would substantiate the Veteran's claim that he was exposed to Agent Orange at Ft. Polk, Louisiana, during his active duty service.  The record also contains a letter dated May 2010 to the Veteran which includes a written request for the Veteran to provide more detail about how, where and when he was exposed to asbestos during active duty service.  Finally, as is discussed in greater detail below, VA provided the Veteran with a medical examination regarding his lung disorder which includes reference to the fact that the examiner reviewed the Veteran's claims folder and which provides an opinion regarding the likely etiology of the Veteran's lung disorder.  The Board finds below that the examination is adequate for purposes of adjudicating the Veteran's claim. 

For the reasons stated above, the Board finds that VA has substantially complied with both the December 2008 and March 2010 remand orders.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The RO provided notice to the Veteran in June 2006 which informed him how to substantiate his claims based on information and evidence that was not of record, and informed him of the information and evidence VA would attempt to provide and that which he was expected to provide.  The Veteran was also asked to provide information concerning his exposure to herbicides and was informed that VA would be responsible for obtaining federal records, including VA medical records and SSA records.  He was also informed that VA would make reasonable efforts to get relevant records not held by any Federal agency and medical evidence from a doctor.  He was further informed that if the evidence was not in his possession, he must provide sufficient information so VA could request the records on his behalf.   

The record shows that VBA has obtained the Veteran's service treatment records, service personnel file, VA treatment records, private treatment records identified by the Veteran, and records from the SSA.  VA has also requested records from appropriate agencies within the Federal government regarding whether Agent Orange herbicides were used at Fort Polk, Louisiana, during the period of the Veteran's service at that post.  The record further includes VA medical examinations of the Veteran performed in March 2011.  As discussed in detail below, the Board finds that the medical evidence is sufficient to render a decision in the Veteran's case.

As indicated in the Introduction, the Veteran presented testimony at a November 2008 video conference hearing before the undersigned VLJ.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for a lung disorder to include as due to exposure to asbestos.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  

The Veteran has been diagnosed with COPD.  Thus, Shedden element (1) has been satisfied.

With regard to Shedden element (2), the Veteran contends that his current COPD is a result of his exposure to asbestos during active duty service.  He testified at the November 2008 hearing that he believed he was exposed to asbestos that was contained in insulation and ceiling tiles that were used in the barracks he occupied on Fort Polk.  Specifically, the Veteran testified that "some of the tiles that had fallen down from the ceilings and some of them - I think one of them had stuff like a cardboard type ceiling and it leaked and they had fallen through - we made a quick (inaudible) some we could repair."  See hearing transcript at pages 9-10.  The Veteran also remarked that he was not aware of any other exposure to asbestos unless it was when he cleaned tanks at Fort Leonard Wood, Missouri.  

There is nothing in the record to suggest that the Veteran suffered any chronic lung disorder during service.  During the entrance examination, the Veteran reported that he had previously been treated for a lung infection that was then asymptomatic.  The examiner found that the Veteran's lungs were normal and found no lung related defects.  Accordingly, the Veteran is entitled to the presumption of sound condition at the time of entering service.  The June 1968 discharge physical shows the Veteran checked "no" to shortness of breath, chronic cough and asthma, and indicated that he was in good health.  There is no record the Veteran was treated for or complained of lung problems during his active duty service.  Finally, as is discussed below, the competent evidence shows that the Veteran's diagnosed lung disorder is not related to asbestos exposure.  

The Veteran asserts that he has a current lung disability that is related to asbestos exposure in service.  However, the Veteran as a lay person is not competent to diagnose a lung disorder and provide a nexus opinion linking the lung disorder to service, including claimed asbestos exposure therein, as these are matters that are not observable by a lay person.  While the Veteran is competent to report his symptoms, no lung condition, let alone a chronic condition, was noted in service and the Veteran has not reported continuity of symptomatology.  In addition, his service records do not show he had duties consistent with asbestos exposure or that he was otherwise exposed to asbestos.  Moreover, there is no competent evidence he has a lung condition that is related to service, to include claimed asbestos exposure therein.  A lung disorder was not noted in service and there is nothing in the contemporary evidence that suggests he had a lung disorder of any kind during active duty service or that is related to service.  For those reasons, the Board finds that element (2) is not satisfied.

The crux of the Veteran's contention that his COPD was caused by asbestos exposure during service is refuted by the medical evidence.  The Veteran was examined in March 2011 by a VA examiner who noted the Veteran's lung symptoms and results of a lung x-ray.  Based on that review and the review of the Veteran's VA claims folder, the examiner opined that the Veteran's lung disorder was "less likely than not related to his claimed exposure of asbestos."  The examiner also stated that the disorder was not diagnosed during service nor did it originate during service.  Instead, the Veteran's COPD was, in the opinion of the examiner, "most likely due to his [the Veteran's] 70-pack-year smoking history."  The examiner reported that the Veteran admitted to smoking one pack of cigarettes per day for 10 years and then two packs per day for 30 years.  The Veteran's service treatment records include the results of a May 1966 pre-induction interview with an Army psychiatrist who noted that the Veteran admitted that he "smokes too much."  The examiner's opinion is supported by the clinical evidence of record.  In addition, the Board finds that the VA examination report is adequate in this regard as the examiner reviewed the medical history, conducted a physical examination and provided an opinion supported by a rationale such that the Board's decision is an informed one.  

Thus, the competent medical evidence shows that the Veteran's diagnosed lung disorder, COPD, is most likely due to a long history of heavy smoking, and is less likely due to the claimed exposure to asbestos.  To the extent that the Veteran's claim can be construed as one for service connection for a lung disorder caused by excessive smoking during his active duty service, the Board observes that for claims received after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).  For those reasons, the Board finds that element (3) is also not satisfied.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a lung disorder to include COPD is denied.


REMAND

Reasons for remand

In the March 2010 remand, the Board directed VA to schedule an examination by an examiner who should provide an opinion whether it was more likely than not "that the Veteran's chronic diabetes mellitus had its onset during active duty service; is etiology related to the Veteran's claimed in-service herbicide exposure; and otherwise originated during active service."  The March 2011 VA examiner reported an opinion that the onset of the Veteran's diabetes was not during his active duty service and "whether it is related to service or asbestos exposure cannot be commented upon without resorting to mere speculation."   Presumably, it was speculative for the examiner to determine whether the Veteran had been exposed to herbicides such as Agent Orange during his active duty service.  In any case, the examiner's opinion is not supported by a rationale to explain why an opinion could not be provided.  The result is that the opinion provided does not allow the Board to make an informed determination of the Veteran's claim because the medical evidence is insufficient.   

The Board observes, as indicated above, that the RO has unsuccessfully sought records showing that the Veteran was exposed to Agent Orange at Fort Polk, Louisiana, during his active duty service.  The Board is remanding the claim for an addendum to the current opinion addressing the issue of whether the Veteran's diabetes is related to his active duty service.  The examiner should assume that the Veteran was not exposed to herbicides to include Agent Orange.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific cause of the Veteran's diabetes exists or a specific cause cannot be selected from multiple potential causes, the examiner should fully explain that.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's VA claims folder to the May 2011 examiner for an addendum, or to an appropriate VA provider if the original examiner is not available.  The examiner should review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's type II diabetes mellitus had its onset during active service or otherwise is related to the Veteran's active duty service.  

In providing the opinion, the examiner should presume that the Veteran has not been exposed to herbicides to include exposure to Agent Orange.  A complete rationale for the opinion should be stated.  If the examiner cannot provide an opinion without resorting to speculation because it cannot be determined from current medical knowledge whether a specific cause of the Veteran's diabetes exists or a specific cause cannot be selected from multiple potential causes, the examiner should fully explain that.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion, such an examination should be provided.

2.  After completing the development provided above and any other appropriate development, readjudicate the Veteran's claim.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case should be prepared and provided to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if it is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


